Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 1 of 6




     Exhibit 13
           Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 2 of 6



Troubled health start-up Theranos faces Washington
reckoning
  politico.com/story/2016/02/wunderkind-theranoss-future-is-on-the-line-219162

By DARIUS TAHIR




CEO Elizabeth Holmes’s company has faced growing scientific and financial skepticism of its
bold central claim: that it can replace the scary hypodermic needle with a cheap finger prick
to test human blood. | Getty

Theranos, a $9 billion health care startup, is becoming a poster child for the limited value of
having a board stocked with Washington powerbrokers. With insiders ranging from Henry
Kissinger to former Senate Majority Leader Bill Frist, Theranos still faces a federal regulatory
call Friday that could capsize the firm and threaten an innovative healthcare sector along
with it.

The Palo Alto, Calif., company, headed by 32-year-old Elizabeth Holmes, has faced growing
scientific and financial skepticism over its bold central claim: that it can replace the scary
hypodermic needle with a cheap finger prick to test human blood, overturning the lab testing
industry in the process.

The company’s regulatory problems began this fall when its Newark, Calif., lab was
inspected by two separate federal agencies.




                                                                                                   1/5
          Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 3 of 6

Neither produced a favorable report. FDA cited the company for improper quality and safety
controls. The Centers for Medicare and Medicaid Services, meanwhile, concluded that the
lab’s “deficient practices pose immediate jeopardy to patient health” and gave Theranos ten
business days to come into compliance, later extending the deadline to Friday.

Non-compliance could be crippling. The government could level a $10,000 per day civil
penalty, but more importantly, regulators could “create significant problems” with Theranos’
ability to operate other labs, said James Boiani, a life sciences lawyer with Epstein, Becker &
Green.

The regulatory troubles are striking given the company’s advisory boards, which include
former Cabinet secretaries George Shultz, Henry Kissinger and William Perry; high-ranking
retired brass; former Senate Majority Leader Bill Frist and legal star David Boies.

All that wattage hasn’t steered Theranos to peace with the government. Theranos claims the
luminaries aren’t there to lobby, anyway, but rather for strategic advice. (A 2014 New Yorker
profile revealed a matchmaking role: Kissinger and his wife tried to set Holmes up with
eligible gentlemen). The company has retained its own lobbyists, and spent $240,000 on
their services the last several months.

Theranos’ advisers have bullishly promoted the company, however. At a January 2015
conference, Frist praised the company as the type of envelope pusher that “has to be
allowed as [the government puts] standards out there today.”

Theranos hasn’t revealed how its advisers and board are compensated. In the startup world,
board members often get equity; some venture capitalists contacted for this article
speculated that prestigious advisers would receive salary as well. (Theranos didn’t comment
in time for publication.)

The potential failure of such an influence-stuffed company has industry analysts worried. A
failure of Theranos, they say, could dampen regulator and investor enthusiasm for innovative
health care companies — meaning that more solid companies get additional burdensome
scrutiny.

Partners are distancing themselves from the company. Walgreens, which hosts Theranos
laboratories at its stores in Arizona and Palo Alto, asked the company to cease testing at its
Newark, Calif., lab, and the Wall Street Journal reported Wednesday that the retail giant
gave Theranos 30 days to fix its problems — or risk ending the relationship altogether.
Pennsylvania insurer Capital BlueCross, like Walgreens, has asked Theranos to suspend
blood draws at its Enola, Pa., location.

Other announced relationships have not gotten off the ground. AmeriHealth Caritas, a
Medicaid managed care health plan, said that despite a July 2015 announcement, “We have
not begun using Theranos’ technology.”


                                                                                                  2/5
          Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 4 of 6

Dignity Health, a San Francisco-based hospital system, said that the system hasn’t yet
begun any work with Theranos, though news reports linking the two companies date to
summer 2014.

Show us the data, critics say

The scientific and medical communities have insisted that if Theranos wants to gain
acceptance for its product, it needs to release peer-reviewed data comparing it to
conventional lab equipment. Theranos, founded in 2003 shortly after Holmes dropped out of
college, has resisted such calls, citing trade secrecy.

Officials of Theranos’ most famous partner — the Cleveland Clinic — have been unable to
validate the company’s technology. The health system sent three employees to Theranos
last month; while they were shown the company’s proprietary technology, they got no sense
of how it worked, spokeswoman Eileen Sheil said.

The two sides have been unable to agree on a study methodology to compare Theranos with
traditional lab tests, she said. According to one account — which Theranos denies, and Sheil
refuses to confirm — the company wanted Cleveland Clinic to accept a peculiar study
methodology that would blind Clinic reviewers to whether the company was in fact using its
new technology for the testing.

Theranos’ technology poses theoretical riddles, said William Clarke, director of clinical
toxicology at Johns Hopkins Hospital.

The company says FDA has cleared its blood test for the herpes virus, but Clarke was not
impressed. Running a single test on a small amount of blood isn’t new. Running several
simultaneously would be a genuine advance, but Theranos hasn’t proved it can do that.

It isn’t clear a finger stick, of the type Theranos does, can provide a consistently accurate
result, Clarke said. Blood from the veins is considered more reliable, because other bodily
fluids are likely to be contained in a tiny finger prick, skewing the results.

The company has been sharing some data, and has promised more. By early March it will
hold a two-day meeting with medical experts at Theranos’ headquarters. Spokeswoman
Brooke Buchanan promises that it will result in a publication.

The company is resistant to peer review, however, because that would be giving away its
edge. If they “give everything” to a university, Buchanan said, it might publish information that
allowed another company to swoop in on its work.

“We believe working with FDA is the best way to undergo a review of [our] technology,” she
said. “We are open to publishing.”

Economic troubles?


                                                                                                    3/5
          Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 5 of 6

Even if its technology checks out, many observers are not sure Theranos’ model works. The
company frequently boasts about its prices, which are well below Medicare reimbursement
rates. Theranos’ lobbyists, NVG and the Nickles Group, have pushed for lower prices and
tougher FDA regulation on laboratory tests.

Observers of the lab sector are befuddled by Theranos’s belief that it can make a profit at the
prices it is charging. The lab industry already runs at low margins, they say.

“There’s no way … they could buy market share or drive LabCorp or Quest out of business,”
said David Nichols, of the Nichols Management Group. The other two companies are too
efficient, he said: “They’re run like a Swiss watch.”

The lab business has costs that Theranos can’t wish away, he added, like infrastructure,
logistics, equipment and reagents. And Theranos lacks the economies of scale the establish
companies have.

Theranos declined to comment specifically on its profit levels. Buchanan said that the
company is strong.

The company’s spending certainly is strong, says Morningstar’s Debbie Wang. It has 1,000
employees, up from an estimated 500 in June 2014. Holmes and Theranos have been all
over the media in magazine and TV profiles; the company even hired Oscar-winning
documentarian Errol Morris to create short films.

Holmes said in an October interview that the company will not use its tiny “nanotainer”
testing device until the FDA clears it. That apparently has led the company to outsource a lot
of its work.

The lab at the University of California, San Francisco, used to process a handful of rare tests
every six months for Theranos, but starting in November that number jumped to a few
hundred, and 500 in December, including generic tests that any hospital could do, UCSF lab
director Tim Hamill said.

His lab charges Theranos a lot more than Theranos is charging patients, Hamill said. ARUP
Laboratories in Salt Lake City has also been doing some of Theranos’ work.

“It’s very common in the lab industry to send out [samples] to reference labs,” Buchanan
responded.

Uncertain future, for Theranos and the digital health sector

“Is Theranos going to be around two years from now? I would guess probably not,” said
Bessemer Venture Partners investor Stephen Kraus.

Theranos, of course, denies that. “We have a strong business plan,” said Buchanan. “We are
a successful business.”

                                                                                                  4/5
          Case 5:18-cr-00258-EJD Document 801-2 Filed 05/27/21 Page 6 of 6

Kraus worries about potential collateral damage to the diagnostic sector, should Theranos
fail. FDA has signaled its intention to regulate laboratory-developed tests — tests that a
single lab develops and uses. Theranos supports FDA oversight, but Kraus thinks the
distinction will be lost if the company eventually fails.

“This is going to be the poster child of lab-developed tests; it’s going to be bad for the
industry,” he said. “A few burning ashes might become a big fire — that’s what I fear.”

A Theranos failure might lead to more regulation of digital health as well, said Jeff Short, a
health IT lawyer with Hall Render. FDA has been moving toward deregulation, but “as the
facts come out of this … it may lead a backlash against innovation,” he said.

Some believe a Theranos failure will mean more to investors than regulators.

“Before you invest in unicorn technology, one needs to perform a level of due diligence,” said
Lakshman Ramamurthy, a vice president of consultancy Avalere Health and former
government regulator. Investor assessments of digital health have trended downward in
recent months, and a big bust could increase the pressure, he said.

“I just get the feeling that maybe management hasn’t gotten their head around how deeply
this company’s been buried,” said Wang. “It almost feels like a company in denial.”

Missing out on the latest scoops? Sign up for POLITICO Playbook and get the latest news,
every morning — in your inbox.




                                                                                                 5/5
